
	

115 HR 2425 RH: Public Lands Telecommunications Act
U.S. House of Representatives
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 861
		115th CONGRESS2d Session
		H. R. 2425
		[Report No. 115–1086, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2017
			Mr. Huffman introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			December 20, 2018
			Reported from the Committee on Natural Resources with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		December 20, 2018Referral to the Committee on Agriculture extended for a period ending not later than December 28, 2018December 28, 2018Additional sponsors: Mr. LaMalfa, Ms. DelBene, Ms. Tsongas, Mr. Kilmer, and Ms. EshooDecember 28, 2018Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the
			 Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on May 16, 2017
			
		
		A BILL
		To support the establishment and improvement of communications sites on or adjacent to Federal
			 lands under the jurisdiction of the Secretary of the Interior or the
			 Secretary of Agriculture through the retention and use of rental fees
			 associated with such sites, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Public Lands Telecommunications Act. 2.DefinitionsIn this Act:
 (1)Communications siteThe term communications site means an area of Federal lands available for communications use. (2)Communications useThe term communications use means the placement or operation of infrastructure for wireline or wireless telecommunications, including cable television, television, and radio communications, regardless of whether such placement or operation is pursuant to a license issued by the Federal Communications Commission or on an unlicensed basis in accordance with the regulations of the Commission. The term includes any ancillary activities, uses, or facilities directly related to such placement or operation.
 (3)Communications use authorizationThe term communications use authorization means a right-of-way, permit, or lease granted, issued, or executed by a Federal land management agency for the primary purpose of authorizing the occupancy and use of Federal lands for communications use.
 (4)Federal land management agencyThe term Federal land management agency means the National Park Service, the United States Fish and Wildlife Service, the Bureau of Land Management, the Bureau of Reclamation, and the Forest Service.
 (5)Federal landsThe term Federal lands means lands under the jurisdiction and management of a Federal land management agency. (6)Rental feeThe term rental fee means any fee collected by a Federal land management agency related to the occupancy and use authorized by a communications use authorization pursuant to and consistent with authorizing law.
			3.Collection and Retention of rental fees associated with communications use authorizations on
			 Federal lands and Federal land management agency support for communication
			 site programs
 (a)Special account requiredThe Secretary of the Treasury shall establish a special account in the Treasury for each Federal land management agency for the deposit of rental fees received by a Federal land management agency for communications use authorizations on Federal lands granted, issued, or executed by the Federal land management agency.
 (b)Competitively neutralNotwithstanding any other provision of law, any rental fees collected pursuant to this Act shall be imposed on a competitively neutral, technology-neutral, and nondiscriminatory basis with respect to other uses of the communication site.
 (c)Deposit and Retention of rental feesRental fees received by a Federal land management agency shall— (1)be deposited in the special account established for that Federal land management agency; and
 (2)remain available for expenditure under subsection (d), to the extent and in such amounts as are provided in advance in appropriation Acts.
 (d)Expenditure of retained feesAmounts deposited in the special account for a Federal land management agency shall be used for Federal land management agency activities related to communications sites, including the following:
 (1)Administering communications use authorizations, including cooperative agreements under section 4. (2)Preparing needs assessments or other programmatic analyses necessary to establish communications sites and authorize communications uses on or adjacent to Federal lands.
 (3)Developing management plans for communications sites on or adjacent to Federal lands on a competitively neutral, technology-neutral, nondiscriminatory basis.
 (4)Training for management of communications sites on or adjacent to Federal lands. (5)Obtaining, improving access to, or establishing communications sites on or adjacent to Federal lands.
 (e)No effect on other fee retention authoritiesThis Act shall not limit or otherwise affect fee retention by a Federal land management agency under any other authority.
			4.Cooperative agreement authority
 (a)Department of the interiorThe Secretary of the Interior may enter into cooperative agreements to carry out the activities described in section 3(d).
 (b)Forest serviceThe Secretary of Agriculture, acting through the Chief of the Forest Service, may enter into cooperative agreements to carry out the activities described in section 3(d).
			
	
		December 28, 2018
		Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the
			 Union and ordered to be printed
